Title: To George Washington from “A True Republican”, 27 October 1792
From: “A True Republican”
To: Washington, George



Sir,
Philada 27th October 1792.

By an Act of Congress passed 23d January last—the Powers of the Board of Commissioners, for settling the Accounts between the United States, and individual States, were prolonged, until the first day of July 1793—now, Sir, why the Claims of those, who, escaped the Jaws of Death from the flying Camp, should be rejected is a thing that I cannot comprehend—certainly they formed a part of our Army—our Army was paid, why not pay them? I think, Sir, you would do honor to your Country, and releive the distresses of many of our poor Brethern; if you were to cause the law to be put in force, that these (few existing)

Creatures might be releived. I have the honor to be Sir your most obedient humble Sert

A true Republican

